El Juez Presidente Se. Hernández,
emitió la opinión del tribunal.
El 17 de febrero de 1918, Luis J. Ortiz y Utset, casado con doña Dolores Meléndez y Muñoz, y la corporación Oayey Sugar Company representada por el vice-presidente de su directiva don Mateo Encabado y Argumosa, otorgaron ante el notario Y. P. Eodríguez Ortiz un contrato de refacción agrícola consintiendo ambas partes en que fuera inscrito en el registro de la propiedad a los efectos procedentes y que tuviera el crédito la preferencia de ley.
Presentado el documento en el Eegistro de la Propiedad de Guayama, el registrador denegó su inscripción por nota de 25 de abril de 1918 que dice así:
“Denegada la anotación del documento que precede y extendida en su lugar anotación preventiva durante el término legal a favor de la Cayey Sugar Company al folio 78 vuelto del tomo 2o. O. A. de Cayey, finca No. 78 duplicado, anotación letra C. por las razones siguientes: Ia. Porque tratándose de un bien inmueble de la socie-dad conyugal que es el afectado por el contrato de refacción agrícola y molienda de cañas, para que éste sea válido necesita el consenti-miento expreso de la mujer, a tenor de lo dispuesto en el artículo 159 del Código Civil, y de lo establecido por la jurisprudencia del Tribunal Supremo de Puerto Rico. 2a. Porque para la constitución de una servidumbre o de un gravamen de naturaleza real, la Ley Plipo-tecaria exige que el título esté consignado en escritura príblica, y es evidente que un affidavit no puede equipararse a una escritura pública. 22 D. P. R. 126. Se hacen constar además los defectos subsanables de no expresarse la medida superficial de la finca, y de no acreditarse legalmente el carácter que ostenta el Sr. Rucabado *395y Argumosa para contratar a nombre de la corporación Cayey Sugar Company. ’3
La ñaca de cuya refacción se trata es im predio de 32 cnerdas de terreno sito en el barrio Vegas de la jurisdicción de Cayey y en la escritura se expresan sns colindancias siendo dueño de la misma Luis J. Ortiz y TJtset, casado con Dolores Meléndez y Muñoz, la cual no interviene en el documento.
Entre otras condiciones que se estipulan en el contrato el colono Ortiz TJtset se compromete a sembrar, cultivar y mantener sembradas en buenas condiciones por lo menos 25 cuerdas de cañas dulces en la finca expresada durante las zafras de los años de 1919 al 1922, ambas inclusive, mientras que la factoría concede un préstamo o avance agrícola al co-lono para la siembra, refacción y recolección de las cañas en la proporción de $40 por cada cuerda plantada de gran cul-tura y $20 por cada cuerda de retoño de la segunda cosecha en adelante, con el interés del 12 por ciento anual. Las cañas habían de quedar afectadas preferentemente como garantía del préstamo en la totalidad de su producción o hasta donde sea preciso para el completo pago de la deuda.
La corporación recurrente alega que el contrato de que se trata es de naturaleza personal o de carácter puramente administrativo y por tanto no se necesita el concurso de la esposa para su celebración. Alega además que en el docu-mento se expresa la medida superficial de la finca.
La cuestión legal levantada en la primera alegación ha sido ya resuelta por esta Corte Suprema al decidir el caso de Fajardo Sugar Company v. El Registrador, 25 D. P. R. 189. El consentimiento de la esposa, en un caso como el pre-sente en que no se discute la calidad de bien ganancial de la finca de que se trata, es necesario de acuerdo con la ley.
En cuanto al defecto subsanable de no expresarse la me-dida superficial de la finca, ciertamente que en el documento se dice que dicha finca es un predio de 32 cuerdas de terreno, pero no se consigna la equivalencia de esa cabida según el sistema métrico decimal.
*396Como ]a parte recurrente en sn alegato no impngna los demás fundamentos de la nota recurrida, nos abstenemos de darles consideración. El registrador manifiesta en • sn ale-gato que de no liaber existido en el contrato el primer defecto apuntado lo hubiera anotado en la parte atinente a la refac-ción agrícola.
Por las razones expuestas es de confirmarse la nota del Registrador de la Propiedad de Guayama.

Confirmada la.nota recurrida.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y, Hutchison.